Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
1. Page 12, Para. 0075: The phrase: “the number of times the article collapse or the article protrusion of the article W becomes undetected as a result of reducing the moving speed of the transporter (the truck frame 23 and/or the lift stage 27) or stopping the transporter when the article collapse or the article protrusion of the article W is detected during movement.”, is unclear.  It is not clear as to whether the number of times of the article collapses or the article protrusion occurs is the event or whether the event only occurs after the article is detected to be collapsed or protruded after a reduction of the speed.  Does the event occur when no article protrusion is no longer detected after a reduction in speed of the transporter? 
Does Applicant mean: “the following number of times is set as the number of occurrences of the event related to the problem in transport: 
the number of times the article is collapsed or protruded; 

after stopping the transporter upon detecting a collapsed or protruded article, the protrusion of the article W is detected.”?
2. Para. 0077: The sentence, “The definition of the moving speed is able to be appropriately determined by the method of transporting the article W by the transport device such as the stacker crane 3.”, is unclear and needs revision.
3. Para. 0080: Several steps appear to be missing and certain terms are unclear.  Is Applicant referring to an example when the counted number of occurrences is: the number of times the article were detected to be collapsed or protruded, and which articles were no longer detected to be collapsed or protruded after the speed of the transporter has been reduced or stopped?  This paragraph needs clarification.  
4. Para. 0096: The phrase, “determines whether or not the erroneous detection of the article appearance abnormality can occur by determining whether or not the movement of the transporter is currently being performed in step S4”, is unclear.  What does Applicant mean by whether or not the erroneous detection of the article abnormality can occur?  Does Applicant mean “the likelihood of an erroneous detection” of an article abnormality has occurred?  This paragraph requires clarification.  
5. Para. 0122: the phrase, “number of event occurrences at any times of event occurrences” is unclear.  Is Applicant referring to “any number of times” an event is counted to have occurred?

7. Para. 0129: The sentences, “At the time of perceiving the event occurrence shelf, the detector 54 determines which side across the stacker crane passage 5 the shelf 13 of the rack 2 being the event occurrence shelf is disposed, based on which side of the lift stage 27 the first sensor 31 to the third sensor 35 having detected the article appearance abnormality are arranged.”, in unclear and needs revision.
8. Para. 0130: Some elements need clarification.  In line 3, Applicant should replace “an” with “the” before event.  Does Applicant mean, “Here, the shelf that is perceived as “an event occurrence shelf" is the removed shelf 13 present in a vicinity of the slide fork 29 mounted on the lift stage 27.  This shelf 13 that is present in a vicinity of the slide fork 29 is perceived as the event occurrence shelf when the article appearance abnormality is detected by the first sensor 31 to the third sensor 35.”?
9. Para. 0132: the phrase, “taken as the event occurrence shelf” is unclear.  Does Applicant mean, “that is determined to be the event occurrence shelf”?
10. Para. 0146: The phrase, “and when no abnormality is recognized by the first sensor 31 to the third sensor 35 upon reduction in the moving speed, the movement of the transporter is continued”, is unclear.  Does Applicant mean: “and when the abnormality is no longer recognized by the first sensor 31 to the third sensor 35 after reduction in the moving speed, the movement of the transporter is continued.”?
11. Para. 0148: The phrases, “when an abnormality is recognized by the first sensor 31 to the third sensor 35 ("Yes" in step S4), the moving speed of the transporter 
Does Applicant mean: “when an abnormality is initially recognized by the first sensor 31 to the third sensor 35 ("Yes" in step S4), and the moving speed of the transporter is reduced (stopping the movement or reducing the moving speed) (step S7).  After the moving speed of the transporter has been reduced, it is checked whether the abnormality becomes no longer recognized. This is because a packaging film, a label, and the like of the article W, a portion of which has been peeled, may not be recognized by the first sensor 31 to the third sensor 35 after reducing the moving speed of the transporter.”?
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Relative to claim 1, lines 15-17 are unclear.  It is unclear as to whether Applicant means that the movement controller continues a movement of the transporter when the abnormality is no longer detected by the abnormality detector after an initial detecting of an abnormality that causes a reduction in movement speed, or if Applicant means that the movement of the transporter is continued when no abnormality is recognized.  It appears that Applicant means that the movement controller continues the movement of the transporter after an initial abnormality is detected by an abnormality detector when the abnormality is no longer recognized when the speed of the transporter is reduced.   Also, it is not clear as to whether Applicant means that the “problem in transport” counted by the counter, in line 10, is the same as the detected abnormalities.  It appears that the counter which counts the “problem in transport” is referring to the detecting abnormality.  In line 8, “moved by the movement of the transporter” is unclear.  Does Applicant mean: 
“A transport device that transports an article, the transport device comprising:
a transporter that moves from a support on which the article is supported to an empty support;
a transfer device that is mounted on the transporter and transfers the article to and from the support;
an abnormality detector that recognizes an abnormality of the article during movement by the transporter;

a movement controller configured or programmed to:
reduce a moving speed of the transporter when an abnormality is recognized by the abnormality detector, 
if the abnormalities are no longer recognized by the abnormality detector after the speed has been reduced, continue the movement of the transporter; and
bring the transport device into an abnormal-stop state when the number of occurrences of the event related to a problem counted by the counter reaches a first threshold.”?

Relative to claim 5, line 3, “existing in a vicinity” is unclear.  Does Applicant mean, “support located in a vicinity”?
Appropriate clarification is required.

Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.